Citation Nr: 0932509	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to an initial disability rating in excess of 
10 percent for dizziness.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1952 to 
June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In January 2005, the RO, in pertinent part, denied 
the Veteran's claim for service connection for bilateral 
hearing loss, denied service connection for a nervous 
disorder, and denied service connection for dizziness.  In 
addition, the September 2005 RO decision granted service 
connection for dizziness with a 10 percent disability 
evaluation effective February 3, 2005, and denied service 
connection for a neck condition.  Generally, a Veteran will 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and the claim remains in controversy where 
less than the maximum available is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a Board decision dated in May 2007, service connection for 
bilateral hearing loss, an ear disorder, a nervous disorder, 
back spasms, and a neck disorder; an initial disability 
rating in excess of 10 percent for dizziness; and an initial 
compensable rating for gastroesophageal reflux disease (GERD) 
were denied.  The Veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in January 2009, the Court 
affirmed the Board's decision in denying service connection 
for back spasms and an initial compensable rating for GERD, 
and vacated and remanded the Board's decision on the rest of 
the claims for further development.  

Specifically for the Veteran's bilateral hearing loss claim, 
the Court found the September 2004 VA examination to be 
inadequate because the examiner did not have a complete copy 
of the Veteran's claims file for review.  With regards to the 
Veteran's ear disorder claim, the Court found that it was 
error that VA did not properly notify the Veteran that 
additional private medical records from Atkinson Hospital 
could not be obtained, and that the Veteran was not afforded 
an adequate VA examination in November 2004.  Concerning his 
nervous disorder claim, the Court found that it was error 
that the Veteran was not provided a VA examination.  Service 
records showed that the Veteran felt anxious or nervous, and 
post-service records indicated a condition related to nerves 
in March 1972 and a positive depression screen in November 
2001.  Turning to the Veteran's neck disorder claim, the 
Court found the July 2005 VA examination to be inadequate 
because the examiner failed to consider evidence relevant to 
the Veteran's claim.  The examiner based his opinion, in 
part, on the fact that there was no evidence that the Veteran 
had medical care or treatment since service; however, the 
Veteran's post-service medical records showed symptomatology 
relating to a neck disorder.  Regarding the Veteran's rating 
claim for dizziness, the Court found that the July 2005 VA 
examination was inadequate as the examiner failed to consider 
lay evidence that the Veteran staggered and appeared 
imbalanced.  The Court also found that the Board misapplied 
the diagnostic code by stating that there was no objective 
evidence that the Veteran experienced dizziness, while 
finding the Veteran entitled to a 10 percent rating, which 
requires some objective evidence of dizziness.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with 
an authorized release form for Atkinson 
Hospital.  All requests and responses, 
positive and negative, should be 
associated with the claims file.  If VA is 
unable to obtain these records, the RO 
should inform the Veteran of the situation 
and invite him to submit the records 
himself. 

2.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for the following VA examinations:  

a)  An audiological examination to 
determine if his bilateral hearing loss is 
related to in-service noise exposure.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

b)  An ear, nose, and throat (ENT) 
examination to determine if he has a 
current bilateral ear disorder that is 
related to his military service, including 
to ear fungus, and to determine the 
current nature and severity of the 
Veteran's dizziness.  If medical records 
are obtained from Atkinson Hospital that 
show treatment for an ear fungus, the 
examiner must discuss those records when 
rendering an opinion as to whether the 
Veteran has a current ear disorder related 
to his military service.  The examiner 
should also opine as to the etiology of 
the Veteran's otitis externa diagnosed in 
February 2004, and should consider the 
Veteran's numerous complaints of itchiness 
in his ears.  With regards to the 
Veteran's dizziness, the examiner must 
provide findings sufficient to apply the 
diagnostic code.  Specifically, the 
examiner should identify whether the 
Veteran has occasional dizziness or 
whether he has dizziness and occasional 
staggering.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

c)  A psychiatric examination to determine 
if he has a nervous disorder that is 
related to his military service.  The 
examiner should discuss the Veteran's 
service treatment records (STRs) that 
showed symptomatology related to a 
psychogenic GI reaction in April 1956, as 
well as a positive depression screen in 
November 2001.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

d)  An orthopedic examination to determine 
if he has a neck disorder that is related 
to his military service.  The examiner 
should discuss the Veteran's post-service 
medical records that indicate 
symptomatology related to a neck disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The claims folder and a copy of this 
decision must be reviewed by the examiners 
and the examiners should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically the examination reports and 
opinions mentioned in this decision.  The 
examiners should specifically identify 
that they have reviewed the claims file 
and medical records.

For the service connection claims of 
bilateral hearing loss, an ear disorder, a 
nervous disorder, and a neck disorder, it 
would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The RO should then readjudicate the 
Veteran's claims.  If any claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

